UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1198



GEORGE G. WILLIAMS,

                                            Plaintiff - Appellant,

          versus


KENNETH S. APFEL, Commissioner of Social Security,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Jillyn K. Schulze, Magistrate Judge. (CA-
99-510-S)


Submitted:   May 11, 2000                   Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George G. Williams, Appellant Pro Se. Charlotte Mary Connery-Aujla,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George G. Williams seeks to appeal the district court’s order

dismissing his action filed pursuant to 42 U.S.C.A. § 405(g) (West

Supp. 1999) seeking a review of a final decision of the Commission-

er of Social Security.   We dismiss the appeal for lack of juris-

diction because Williams’s notice of appeal was not timely filed.

     When the United States is a party, all parties are accorded

sixty days after entry of the district court’s final judgment or

order to note an appeal, see Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”   Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on De-

cember 3, 1999.   Williams’s notice of appeal was filed on February

14, 2000.     Because Williams failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                         DISMISSED




                                 2